Title: To James Madison from Charles Pinckney, 12 December 1803
From: Pinckney, Charles
To: Madison, James



Dear Sir
December 12: 1803: Madrid
My last of the 18 November & 30th: will have inclosed to you the letter from M Cevallos informing me of the representation M Yrujo was directed to make in consequence of the cession of Louisiana. I have this moment received Your favour of the 22 October & have officially announced the ratification of the treaty to which as yet I could not recieve a reply there not yet being time & the Court being on a Journey to Arenas & Talavera for the holidays & New Year. By your instructions of the 29 July I considered myself as not authori[z]ed to make any new proposition to this Government on the subject of Florida until I could hear from Mr Monroe, & from whom I have not heard one Word since August last. I have however done every thing I could to pave the way to the negotiation when M Monroe comes or writes me he cannot come & that I am to proceed alone. To effect this I have had & continue to have frequent private conversations with the French Ambassadour & English Minister who both seem extremely well founded in their Opinions on the subject & well disposed to assist me. I have also had frequently private conferences with others & have lately left some opinions in writing with the Prince of Peace which I am hopeful will have a good effect. I have had the Presidents Speech translated into Spanish & put it into his hands & also Lord Hawkesburys letter to M King stating his Britannic Majestys approbation of the cession & the pleasure he felt at that Country coming into our hands. I have done the same with Mr Cevallos & have taken every mode in my power to convince this Government of the Justice & moderation of our own & of the importance it is to Spain to be on the most cordial & intimate terms with us. She is at present not pleased with the cession of Louisiana as you well know but as she must soon take a part in the War I have prepared everything for our negotiation so as to be able to offer & press, when the Crisis warrants in the manner that may appear best calculated to promise success & standing as I think we do extremely well with the Prince of Peace, I trust we shall at last succeed. I wish however you would enable us to go further. The sum you limit I fear will be considered too small & considering the advantages such a Boundary & posession will give us & how far it will secure the friendship & good neighborhood of the Spaniards, a thing we so much desire with all our neighbours, a small sum more cannot be very important. I have just seen the copy of a letter from Paris which makes me suppose England is at present discontented with Spain. A War between them appears inevitable in a short time nor shall I be surprised if Austria & Russia be come parties by the Spring. In the midst of all this how happy shall we be to be neutral & how much honour has the Presidents Speech done him on that subject in Europe. I wrote you from Aranjuez how far I was determined to observe a deportment of the strictest impartiality & of the caution & moderation suited to our neutral situation, nor shall I depart from it but by your positive instructions. Present me always affectionately to the President & believe me with regard & Esteem dear Sir Yours Truly,
Charles Pinckney
PS: I inclose you a letter for M Laussat the Minister of France which please keep or forward as it may or may not be probable he will be at Washington. I am this moment shewn a copy of a notification from the Secretary of the British Minister here to the British Consuls in the Spanish Ports, directing them to inform the English in their several Districts that it will be prudent for them to have their affairs so arranged as to be able to move off in the quickest manner in case of a rupture between England & Spain. This you will at once say looks like War & strengthens my former opinions on that subject.
I send this by a private hand & therefore have not written in cypher.
M Cevallos & the Prince of Peace have always been informed that whenever his Majesty or his Ministers wished to come forward with any propositions on the subject of the Cession that I was authorised to recieve & if conformable to my instructions to accept them & this is all I thought myself authorised to say until I could see or hear definitively from M. Monroe.
 

   
   RC (DNA: RG 59, DD, Spain, vol. 6A). Docketed by Wagner as received 9 Apr.



   
   Letters not found.



   
   Circular Letter to American Ministers, 22 Oct. 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 5:562).



   
   Ibid., 5:245–46.



   
   For Jefferson’s 17 Oct. 1803 message to Congress regarding the Louisiana Purchase, see Annals of CongressDebates and Proceedings in the Congress of the United States … (42 vols.; Washington, 1834–56)., 8th Cong., 1st sess., 11–15. For Hawkesbury to Rufus King, 19 May 1803, see King, Life and Correspondence of Rufus King, 4:263.



   
   For the $2.25 million allotted for the purchase of the Floridas, see JM’s 29 July 1803 instructions to Monroe, a copy of which was sent to Pinckney on the same date (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 5:240–44, 245–46).


